Citation Nr: 1040693	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-04 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence exists to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel
INTRODUCTION

The Veteran had active military service from June 1965 to April 
1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

The procedural history of this matter is rather convoluted.  A 
review of record shows that the Veteran filed a claim for non-
service connected pension (NSC pension) benefits in April 1976 
along with a claim for service connection for a stomach disorder.  
The claims were denied in November 1976.  In that rating action, 
the RO identified the Veteran's diagnosed anxiety neurosis as 
being non-service connected.  However, the notice letter provided 
to the Veteran made no reference or findings pertaining to his 
psychiatric disorder.  Further, during the course of his appeal 
of the November 1976 decision, neither the statement of the case 
nor the supplemental statement of the case indicated that service 
connection for a psychiatric disorder had been denied.  The Board 
notes a February 1977 confirmed rating decision indicated that 
service connection remained denied.  However, as noted, no notice 
of that decision was provided to the Veteran.  

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed.Cir.2006), and in 
Ingram v. Nicholson, 21 Vet. App. 232 (2007), the Federal Circuit 
and the Court recognized the existence of an implicit denial 
rule.  The "implicit denial" rule provides that, in certain 
circumstances, a claim for benefits will be deemed to have been 
denied, and thus finally adjudicated, even if VA did not 
expressly address that claim in its decision.  See Deshotel, 457 
F.3d at 1261.  When a RO decision "discusses a claim in terms 
sufficient to put the claimant on notice that it was being 
considered and rejected, then it constitutes a denial of that 
claim even if the formal adjudicative language does not 
'specifically' deny that claim."  Ingram, 21 Vet. App. at 255.  
The key question in the implicit denial inquiry is whether it 
would be clear to a reasonable person that VA's action that 
expressly refers to one claim is intended to dispose of others as 
well.  Adams v. Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).

In this case, the Board finds that a reasonable person would not 
have interpreted the November 1976 decision as the RO's intent to 
dispose of a claim for a psychiatric disability.  The claims 
addressed in the November 1976 decision were limited to the claim 
for NSC pension benefits and service connection for a stomach 
disorder.  Recognition is given to the fact that a January 1978 
Board decision included discussion as to the onset of the 
Veteran's psychiatric disorder, to include the question of 
whether his anxiety preexisted service.  However, the decision 
limited its findings to the issues of entitlement to NSC pension 
benefits and service connection for a stomach disorder.  In sum, 
based on the above history, the Board finds that it would be 
impossible for the RO or the Board to have implicitly denied 
service connection for an acquired psychiatric disorder in the 
November 1976 decision or January 1978 decision.

Thus, when the Veteran filed a claim for service connection for 
acquired psychiatric disorder in August 2005, the RO erred in its 
March 2006 by adjudicating the claim as a petition to reopen a 
previously denied claim for service connection and by denying the 
claim based on the finding that he had failed to submit new and 
material evidence.  The Veteran subsequently withdrew his appeal 
on the issue of service connection for an acquired psychiatric 
disorder.  See Veteran's statement dated in November 2006.  
Contemporaneously, he filed a new claim for service connection 
for PTSD.  

The issue as characterized on the title page of this decision has 
been framed to include the larger issues of whether new and 
material evidence has been presented to reopen the service 
connection claim for an acquired psychiatric disorder, to include 
PTSD.   When denied in the rating action of March 2006, the claim 
was characterized as entitlement to service connection for an 
acquired psychiatric disorder.  When the Veteran filed his claim 
in November 2006, he requested consideration of a service 
connection claim for PTSD.  Recent case law provides that a claim 
for a mental health disability includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  
Thus, pursuant to the holding in Clemons, the Board has more 
broadly characterized the claim on appeal.

In doing so, the Board acknowledges that a change in diagnosis or 
the specificity of the claim must be carefully considered in 
determining whether the claim is based on a distinct factual 
basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). In Boggs, 
the United States Court of Appeals for the Federal Circuit found 
that a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease or 
injury, when it is an independent claim based on distinct factual 
bases.  However, the Court clarified in Velez v. Shinseki, 23 
Vet. App. 199 (2009) that the focus of the analysis must be 
whether the evidence truly amounted to a new claim based upon a 
different diagnosed disease or whether the evidence substantiates 
an element of a previously adjudicated matter.

In this case, the Board is broadening the scope of the claim 
because the present claim turns upon essentially the same 
history, factual bases and diagnoses as were considered in the 
prior final rating decision of March 2006 - that the Veteran 
experiences a chronic psychiatric disorder as a result of his 
active service.  As such, the threshold question of whether new 
and material evidence had been submitted must be addressed.  It 
is also noted that in light of the Board's decision to reopen the 
claim and Remand the matter to the RO for additional development, 
there can be no prejudice to the Veteran from captioning the 
issue as such.

The Veteran testified at a Board hearing in July 2010.  A 
transcript of the hearing is of record.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In March 2006, the RO issued a decision that denied service 
connection for anxiety disorder (claimed as anxiety and 
depression) because the evidence submitted was not new and 
material.  

2.  The evidence received since the prior decision in March 2006 
relates to unestablished facts necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating the 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD.


CONCLUSION OF LAW

1.  The March 2006 RO decision that declined to reopen the 
Veteran's claim for entitlement to service connection for anxiety 
disorder (claimed as anxiety and depression) is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1103 
(2010).

2.  The evidence received subsequent to the March 2006 RO 
decision is new and material and the requirements to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, have been met.  38 
U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the Board is reopening the Veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, and remanding the substantive issue 
for further development.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered at this juncture.  

The Veteran is claiming service connection for an acquired 
psychiatric disorder, to include PTSD.  The RO issued a decision 
in March 2006 that determined that the Veteran had failed to 
submit new and material evidence to reopen a claim for service 
connection for neuropsychiatric condition, to include anxiety and 
depression.  The RO determined that the newly submitted evidence 
failed to establish that his diagnosed anxiety and depression 
were related to his active service.  However, despite the 
inaccuracies of the March 2006 decision, the Veteran clearly 
withdrew his appeal in November 2006, which resulted in that 
decision becoming final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. §§ 20.1103 (2010).

Subsequently, the Veteran filed a claim for entitlement to 
service connection for PTSD in November 2006.  However, the RO 
did not treat his PTSD claim as an application to reopen a 
previously-denied claim for an acquired psychiatric disorder, but 
instead denied the PTSD claim on the merits in a June 2007 
decision.

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, regardless of 
the RO's determination on the question of reopening, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service connection 
on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly-submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (West 2002).  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

The relevant evidence added to the record since the last final 
denial of the Veteran's claim in March 2006 includes VA treatment 
records dated from June 2005 to November 2006; written 
descriptions of the Veteran's alleged PTSD stressors; Social 
Security Administration (SSA) records; and the transcript of the 
Veteran's July 2010 Board hearing.  As the evidence had not 
previously been submitted to agency decision-makers and is not 
cumulative or redundant of other evidence of record, the evidence 
is new under 38 C.F.R. § 3.156(a) (2010).  
 
Specifically, the Veteran's lay statements detailing his 
stressors are presumed to be credible when determining whether 
the claim should be reopened.  Justus v. Principi, 3 Vet. App. 
510 (1992).  He essentially contends that his service as a 
medical technician resulted in his current psychiatric disorder, 
to include PTSD. He described numerous stressor including: (1) 
preparing the corpse of a 300-pound soldier while working at the 
U.S. Naval Hospital in St. Albans, Queens, New York, in 1966; (2) 
treating an officer afflicted with a contagious disease while 
working at the U.S. Naval Hospital in St. Albans, Queens, New 
York, in 1966; (3) treating an officer who was paralyzed over 
half of his body while working at the U.S. Naval Hospital in St. 
Albans, Queens, New York, in 1966; (4) treating a young 
lieutenant who had a bullet hole wound in one of his thighs while 
working at the U.S. Naval Hospital in St. Albans, Queens, New 
York, in 1966; (5) witnessing an officer who was scheduled for an 
amputation get into a heated argument with hospital officials 
because he was going to be transferred to another hospital before 
his family arrived while working at the U.S. Naval Hospital in 
St. Albans, Queens, New York, in 1966; (6) witnessing a high-
ranking officer who could not speak and could not move be 
mistreated by other hospital staff while working at the U.S. 
Naval Hospital in St. Albans, Queens, New York, in 1966; (7) 
listening to the announcement of names of friends and close 
acquaintances who died in Vietnam while at Hospital Corpsman 
school; (8) witnessing others being harassed by the platoon 
leader at Hospital Corpsman school; and (9) being forced to watch 
movies of war casualties and sexually-transmitted diseases.  

The Veteran's service records confirm that he served as a medical 
technician at the U.S. Naval Hospital at St. Albans, Queen, New 
York, prior to being discharged from service due to an 
emotionally unstable personality.  

Additionally, VA treatment records indicate that the Veteran was 
first diagnosed with PTSD in November 2006.  The examining 
physician appears to vaguely associate the Veteran's PTSD with 
his experiences of handling wounded soldiers.

Based on the foregoing, the Board finds that the new evidence 
relates to an unestablished fact necessary to substantiate the 
claim, that of a diagnosis of PTSD and detailed descriptions of 
alleged stressors.  As such, it is found to be material.  
Accordingly, the Veteran's request to reopen the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, is granted.  


ORDER

New and material evidence having been received, the application 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is granted.  



REMAND

The Veteran claims that service connection for a chronic acquired 
psychiatric disorder, to include PTSD, is warranted as he 
incurred the claimed disability as the result of his experiences 
while stationed at the U.S. Naval Hospital in St. Albans, Queens, 
New York.  He does not allege any combat-related stressors.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2010).  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the 
third prong of 38 C.F.R. § 3.159(c)(4)(i), requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, establishes a low 
threshold.  See also Locklear v. Nicholson, 20 Vet. App. 410 
(2006).

In this case, the Veteran has presented competent evidence of a 
current psychiatric disorder including, but not limited to, PTSD, 
depression, and anxiety.  There is also evidence that the Veteran 
was seen for psychiatric complaints in service.  Further, he has 
provided competent and credible evidence concerning in-service 
stressor events while serving as a medical technician at the U.S. 
Naval Hospital in St. Albans, New York.  As such, the Board finds 
that the Veteran's claim must be remanded in order to afford him 
such as examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain VA treatment records 
from the VA Medical Center in Washington, 
D.C., for the period from November 2006 to 
the present.

2.	After all records and/or responses 
received have been associated with the claims 
file, the RO should schedule the Veteran for 
a VA psychiatric examination for compensation 
purposes which is sufficiently broad to 
accurately determine the current nature and 
severity of his chronic acquired psychiatric 
disabilities.  The RO should send the claims 
folders to the examiner for review of 
pertinent documents therein prior to 
examination of the Veteran.  The examination 
report should specifically state that such a 
review was conducted.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  

In reviewing the Veteran's claims file, the 
examiner should identify and examine all 
clinical records diagnosing the Veteran with 
PTSD. 

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to offer an opinion, with full 
supporting rationale, as to whether the 
Veteran has PTSD meeting the criteria of the 
American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders 
(4th ed. 1994), and, if so, whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
PTSD is the result of any in-service claimed 
event - his experiences as being a medical 
technician (Naval corpsman) at a hospital.  

If an acquired psychiatric disability other 
than PTSD is diagnosed, e.g., major 
depressive disorder, the examiner is asked to 
opine whether it is at least as likely as not 
(50 percent or more likelihood) that the 
psychiatric condition had its onset in 
service or within one year of service 
discharge or is otherwise causally related to 
the Veteran's service, to include his 
experiences as a medical technician at a 
naval hospital.

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

3.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
Veteran's claim must be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


